PER CURIAM.
Reversed with directions that appellee’s complaint for specific performance be denied and that judgment thereon be entered in favor of appellants. The appellee sought to have the court specifically direct the appellants to convey to her alone a parcel of real property which the appellants had agreed to convey to appellee and another as tenants in common. No proof was submitted at trial to establish appellee’s right to have the property conveyed to her alone. On remand the trial court is also directed to reinstate its prior orders establishing appel-lee’s entitlement to payment under Count II of her complaint.
ANSTEAD and BERANEK, JJ., and OWEN, WILLIAM C., Jr., Associate Judge, concur.